Exhibit 10.14

EXECUTIVE EMPLOYMENT AGREEMENT

 

PARTIES:

  

FLIR Systems, Inc.

  

(“Company”)

  

27700A SW Parkway Avenue

     

Wilsonville, OR 97070

     

Earl R. Lewis

  

(“Executive”)

  

58 Ford Road

     

Sudbury, Massachusetts 01776

  

EFFECTIVE DATE: January 1, 2007

RECITALS:

Company wishes to obtain the services of Executive for the duration of this
Agreement, and the Executive wishes to provide his services for such period, all
upon the terms and conditions set forth in this Agreement, which Agreement shall
constitute an amendment and restatement of an existing agreement effective
January 1, 2006.

Therefore, in consideration of the mutual promises contained herein, the parties
agree as follows:

ARTICLE I

DEFINITIONS

1.1 “Base Salary” means regular cash compensation paid on a periodic basis
exclusive of benefits, bonuses or incentive payments.

1.2 “Board” means the Board of Directors of Company.

1.3 “Cause” means Executive committed any one or more of the following:
(i) willful gross misconduct in the performance of any material duties under
this Agreement that results in material damage to the Company, and if such
misconduct is susceptible of cure, the failure to effect such cure within 30
days after written notice from the Board of such misconduct is given to
Executive; (ii) material use of alcohol or illegal drugs which materially
interferes with the performance of Executive’s duties hereunder and materially
damages the Company; (iii) theft, embezzlement, fraud, misappropriation of
funds, other willful acts of dishonesty or the willful and material violation of
any material law, ethical rule or fiduciary duty relating to Executive’s
employment by Company that materially damages the Company; (iv) a felony or any
act involving moral turpitude; (v) the willful and material violation of any
confidentiality or proprietary rights agreement between



--------------------------------------------------------------------------------

Executive and Company that materially damages the Company, or (vi) the willful
and material violation of Company policy or procedure, or breach of any material
provision of this Agreement, that materially damages the Company, and if such
violation or breach is susceptible of cure, the failure to effect such cure
within 30 days after written notice from the Board of such violation or breach
is given to Executive.

1.4 “Consultant” has the same meaning as set forth in the FLIR Systems, Inc.
2002 Stock Incentive Plan.

1.5 “Disability” means for purposes of Section 4.4, the inability of Executive
to perform his duties under this Agreement, with or without reasonable
accommodation, because of physical or mental incapacity for a continuous period
of five (5) months, as determined by the Board. For purposes of Section 3.3,
Disability means total and permanent disability as defined in Internal Revenue
Code section 22(e)(3).

1.5 “FLIR” shall mean FLIR Systems, Inc., and its wholly owned subsidiaries.

1.6 “Qualified Retirement” means a voluntary termination of employment with the
Company or one of its Subsidiaries by the Executive who, on the effective date
of the termination, is at least 60 years of age and has worked for the Company
or one of its Subsidiaries for the preceding five (5) years.

ARTICLE II

EMPLOYMENT, DUTIES AND TERM

2.1 Employment. Upon the terms and conditions set forth in this Agreement,
Company hereby employs Executive as President and Chief Executive Officer, and
Executive accepts such employment. Except as expressly provided herein,
termination of this Agreement by either party shall also terminate Executive’s
employment by Company.

2.2 Duties. Executive shall devote his full-time and best efforts to Company and
to fulfilling the duties of Chief Executive Officer, which shall include such
duties as may from time to time be assigned him by the Board, provided that such
duties are reasonably consistent with Executive’s education, experience and
background. Executive shall comply with Company’s policies and procedures to the
extent they are not inconsistent with this Agreement in which case the
provisions of this Agreement prevail. Executive shall also be permitted to serve
on outside boards, commissions and partnerships to the extent such service does
not conflict with the provisions of this Agreement.

2.3 Term. The term of this Agreement shall be until January 1, 2009, unless
earlier terminated in accordance with Article IV. This Agreement may be extended
by mutual agreement of the parties.



--------------------------------------------------------------------------------

ARTICLE III

COMPENSATION AND EXPENSES

3.1 Base Salary. For all services rendered under this Agreement during the term
of Executive’s employment, Company shall pay Executive a minimum annual Base
Salary of $750,000 for 2007 and $800,000 for 2008.

3.2 Bonus. Executive shall be eligible for bonuses, incentive payments and other
awards as determined by the Board or the Compensation Committee of the Board.

3.3 Stock Options.

(a) Executive shall annually be eligible for grants of options to purchase
shares of FLIR stock, based upon achievement of objectives and for such quantity
of options as determined by the Board.

(b) Notwithstanding any other provision of this Agreement and without regard to
any language that may be inconsistent in any option agreement, unless Company
terminates this Agreement for Cause under Section 4.2, Executive may exercise
any vested nonqualified options granted on or after the date of this Agreement
as follows:

(i) when Executive’s status as an employee terminates as a result of Qualified
Retirement or as a result of Company’s termination without Cause under
Section 4.3, such vested nonqualified options may be exercised until the earlier
of the expiration of the option or a period of thirty-six (36) months from the
later of the date his employment terminates or the date on which his service as
a Consultant terminates (unless termination as a Consultant is due to death or
Disability in which case Section 3.3(b)(ii) shall apply); and

(ii) when Executive’s status as an employee or Consultant terminates as a result
of Executive’s death or Disability, such vested nonqualified options may be
exercised until the earlier of expiration of the option or twelve (12) months
from the date of death or Disability.

(c) Notwithstanding any other provision of this Agreement and without regard to
any language that may be inconsistent in any option agreement, unless Company
terminates this Agreement for Cause under Section 4.2, Executive shall be
permitted to exercise any vested incentive stock options granted on or after the
date of this Agreement until the earlier of the expiration of the incentive
stock option or three (3) months after Executive’s status as employee of the
Company terminates; provided, however, when Executive’s status as an employee
terminates as a result of Executive’s death or Disability, Executive (or his
personal representative or other legal representative) may exercise such
incentive stock options until the earlier of expiration of the option or twelve
(12) months from the date of termination as a result of death or Disability.



--------------------------------------------------------------------------------

3.4 Vacation. Executive shall earn twenty seven (27) days of personal time off
in 2007 and thirty (30) days of personal time off in 2008. Except as modified in
this Agreement, Executive’s accrual, use of, and compensation for PTO shall be
governed by the terms of FLIR’s employee handbook for Massachusetts.

3.5 Benefits. Executive shall be eligible to participate in all
Company-sponsored health and welfare benefit plans made available to other
executives of the Company and notwithstanding any provision herein to the
contrary, following termination shall be eligible to participate in any Company
sponsored health benefit plans made available to other executives of the Company
until age 65.

3.6 Supplemental Employee Retirement Plan. Company shall make all contributions
to its Supplemental Employee Retirement Plan on behalf of Executive for each
Plan year based on Executive’s total compensation for that year. For purposes of
calculating the amount of such annual contribution, Executive’s annual
compensation shall include all bonuses earned for that year.

3.7 Business Expenses. Company shall, in accordance with, and to the extent of,
its policies in effect from time to time, bear all ordinary and necessary
business expenses reasonably incurred by Executive in performing his duties as
an employee of Company, provided that Executive accounts promptly for such
expenses to Company in the manner prescribed from time to time by Company.

3.8 Taxes and Withholding. All amounts payable to Executive under this Agreement
shall be net of amounts required to be withheld by law. To the extent there is
any tax consequence to Executive in connection with payment for work between two
states, Executive’s Base Salary shall be grossed up to cover the tax consequence
to Executive.

ARTICLE IV

EARLY TERMINATION

4.1 Early Termination. This Article sets forth the terms for early termination
of this Agreement.

4.2 Termination for Cause. Company may terminate this Agreement and Executive’s
employment for Cause immediately upon written notice from the Board of Directors
to Executive. In the event of termination for Cause pursuant to this
Section 4.2, Executive shall be paid Executive’s Base Salary through the date of
termination at the rate then in effect, and (without regard to any language that
may be inconsistent in any option grant) for any option granted on or after the
date of this Agreement Executive shall have the lesser of three (3) months from
such termination or the remaining option term in which to exercise his vested
stock options.



--------------------------------------------------------------------------------

4.3 Termination Without Cause. Either Executive or Company may terminate this
Agreement and Executive’s employment without Cause on no less than thirty
(30) days written notice from the Board of Directors. In the event Executive
terminates this Agreement without Cause pursuant to this Section 4.3, Executive
shall be paid his base salary through the date of termination. In the event
Company terminates Executive without Cause pursuant to this Section 4.3, Company
shall pay to Executive: (i) continuation of Executive’s Base Salary in effect at
the time of termination for a period of eighteen (18) months or for the duration
of the remaining term of the Agreement, whichever is greater, in accordance with
the Company’s regular payroll practices; (ii) all equity awards granted to
Executive shall immediately vest; and (iii) Executive shall be entitled to an
annual Bonus (in lieu of any Bonus for the year of termination otherwise set
forth in Section 3.2) in an amount not less than one (1) year’s Base Salary,
which amount shall be paid promptly at termination.

4.4 Termination in the Event of Death or Disability. This Agreement shall
terminate in the event of death or disability of Executive.

(a) In the event of Executive’s death, Company shall pay all accrued wages owing
through the date of termination, plus an amount equal to one years’ Base Salary.
Such amount shall be paid (1) to the beneficiary or beneficiaries designated in
writing to Company by Executive, (2) in the absence of such designation, to the
surviving spouse, or (3) if there is no surviving spouse, or such surviving
spouse disclaims all or any part, then the full amount, or such disclaimed
portion, shall be paid to the executor, administrator or other personal
representative of Executive’s estate. The amount shall be paid as a lump sum as
soon as practicable following Company’s receipt of notice of Executive’s death,
but in no event later than December 31 of the year of death if Executive dies
between January 1 and October 31. If Executive dies in November or December,
such payment shall be made in January of the year following the year of death.

(b) In the event of Disability, Base Salary shall be paid through the final day
of the fifth month referenced in the definition of “Disability.”

4.5 Entire Termination Payment. The compensation provided for in this Article IV
shall constitute Executive’s sole remedy for early termination of this
Agreement. Executive shall not be entitled to any other termination or severance
payment which may be payable to Executive under any other agreement between
Executive and Company or under any policy in effect at, preceding or following
the date of termination except that, in the event that Executive’s employment
terminates for any reason, the vested benefits accrued under tax-qualified
retirement plans, if any, and the Supplemental Executive Retirement Plan (SERP)
will be paid as such plans are ordinarily payable upon termination.



--------------------------------------------------------------------------------

ARTICLE V

CONFLICT OF INTEREST

5.1 During the term of employment with Company, Executive will engage in no
activity or employment which may conflict with the interest of Company, and will
comply with Company’s policies and guidelines pertaining to business conduct and
ethics.

ARTICLE VI

GENERAL PROVISIONS

6.1 Successors and Assigns. Except as otherwise provided in Article VI, This
Agreement shall be binding upon and inure to the benefit of the parties and
their respective successors and assigns, administrators, executors, legatees,
and heirs. In that this Agreement is a personal services contract, it shall not
be assigned by Executive.

6.2 Notices. All notices, requests and demands given to or made pursuant hereto
shall, except as otherwise specified herein, be in writing and be delivered or
mailed to any such party at its address as set forth at the beginning of this
Agreement. Either party may change its address, by notice to the other party
given in the manner set forth in this Section. Any notice, if mailed properly
addressed, postage prepaid, registered or certified mail, shall be deemed
dispatched on the registered date or that stamped on the certified mail receipt,
and shall be deemed received within the third business day thereafter or when it
is actually received, whichever is sooner.

6.3 Caption. The various headings or captions in this Agreement are for
convenience only and shall not affect the meaning or interpretation of this
Agreement.

6.4 Governing Law and Jurisdiction. The validity, construction and performance
of this Agreement shall be governed by the laws of the Commonwealth of
Massachusetts, without regard to conflict of laws principles, and the
Commonwealth of Massachusetts shall be the exclusive jurisdiction for any action
to interpret or enforce this Agreement.

6.5 Mediation. In the case of any dispute arising under this Agreement which
cannot be settled by reasonable discussion, the parties agree that, prior to
commencing any proceeding, they will first engage the services of a professional
mediator agreed upon by the parties and attempt in good faith to resolve the
dispute through confidential nonbinding mediation. Each party shall bear
one-half ( 1/2) of the mediator’s fees and expenses and shall pay all of its own
attorneys’ fees and expenses related to the mediation. This Section 6.5 shall
not apply to any action to enforce Executive’s obligations under a
confidentiality or proprietary rights agreement.

6.6 Indemnification. If Executive is made a party or identified as a witness to
any threatened or pending action, suit, or proceeding (whether civil, criminal,
administrative or investigative) in any matter concerning or relating to
Executive’s



--------------------------------------------------------------------------------

service to or actions or omissions on behalf of the Company as an employee or
agent thereof, then the Company shall, to the maximum extent permitted by law,
and in addition to any such right granted to or available to Executive under the
Company’s Charter, By-Laws or standing or other resolutions or agreements,
defend, indemnify and hold Executive harmless against all expenses (including
attorneys’ fees), judgments, fines, and amounts paid in settlement. The Company
shall, upon Executive’s request, promptly advance or pay any amounts for
reasonable costs, charges, or expenses (including any legal fees and expenses
incurred by Executive) subject to indemnification hereunder or in furtherance of
such right, subject to a later determination as to Executive’s ultimate right to
receive indemnification. Executive’s right to indemnification will survive until
the expiration of all applicable statutes of limitations, without regard to the
earlier cessation of Executive’s employment or any termination or expiration of
this Agreement.

6.7 Attorney Fees. In the event of any suit, action or arbitration to interpret
or enforce this Agreement, the prevailing party shall be entitled to recover its
attorney fees, costs and out-of-pocket expenses at trial and on appeal.

6.8 Construction. Wherever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of Agreement shall be prohibited by or invalid under
applicable law, such provision shall be ineffective only to the extent of such
prohibition or invalidity without invalidating the remainder of such provision
or the remaining provisions of this Agreement.

6.9 Waivers. No failure on the part of either party to exercise, and no delay in
exercising, any right or remedy hereunder shall operate as a waiver thereof; nor
shall any single or partial exercise of any right or remedy hereunder preclude
any other or further exercise thereof or the exercise of any other right or
remedy granted hereby or by any related document or by law.

6.10 Modification. This Agreement may not be and shall not be modified or
amended except by written instrument signed by the parties hereto.

6.11 Section 409A. Any reimbursement of expenses under this Agreement
(including, for example, under Section 3.7) shall occur not later than March 15
of the year following the year in which the expense was incurred. In the event
Executive is a “specified employee” within the meaning of Section 409A of the
Internal Revenue Code at the time of his termination, any payments on
termination due hereunder (other than accrued salary and vacation pay) will be
deferred and paid, together with interest at eight percent (8%), in a lump sum
six (6) months and one (1) day after the date of termination.

It is the intention of the parties that no payment or entitlement pursuant to
this Agreement will give rise to any adverse tax consequences to Executive under
Section 409A of the Internal Revenue Code and any guidance issued thereunder.
Notwithstanding any provision of this Agreement to the contrary, this Agreement



--------------------------------------------------------------------------------

shall be interpreted, applied and (to the minimum extent necessary) amended so
that it does not fail to meet, and is operated in accordance with, the
requirements of that Section. Any reference in this Agreement to Section 409A of
the Internal Revenue Code shall also include any proposed, temporary or final
regulations, or any other guidance, promulgated with respect to that Section by
the U.S. Department of the Treasury or the Internal Revenue Service.

6.12 Entire Agreement. This Agreement constitutes the entire agreement between
the parties and supersedes all prior or contemporaneous oral or written
understandings, statements, representations or promises with respect to its
subject matter; provided, however, the parties acknowledge and agree that this
Agreement shall not supersede, modify or otherwise affect the terms and
conditions of any stock options granted to Executive prior to the date of this
Agreement, and any stock options granted prior to the date of this Agreement
shall continue to be governed by the applicable agreements between the parties
entered into prior to the date of this Agreement. This Agreement was the subject
of negotiation between the parties and, therefore, the parties agree that the
rule of construction requiring that the agreement be construed against the
drafter shall not apply to the interpretation of this Agreement.

Signed this 14th day of March, 2007.

 

EARL R. LEWIS     FLIR SYSTEMS, INC. /s/ Earl R. Lewis     By:   /s/ Angus
Macdonald       Title:   Chairman of the Compensation Committee